TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00486-CV




                        In re Reagan Burrus PLLC and David Lamon




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relators Reagan Burrus PLLC and David Lamon have filed a petition for writ of

mandamus and motion for temporary relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the

motion and temporarily stay the trial court’s September 1, 2021 discovery order pending further

order of this Court. See id. 52.10(b). The Court orders the real party in interest to file a response

to the petition for writ of mandamus on or before October 11, 2021.

               It is ordered on October 1, 2021.



Before Justices Goodwin, Baker, and Smith